United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.N., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Boston, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2377
Issued: March 7, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 20, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ June 29, 2007 merit decision denying his claim for a November 3,
2004 employment injury. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a toe
injury in the performance of duty on November 3, 2004.
FACTUAL HISTORY
On December 9, 2004 appellant, then a 62-year-old laborer, filed a traumatic injury claim
alleging that on November 3, 2004 he sustained an employment-related fractured toe of his left

foot. Regarding the cause of the injury, he stated that it was “unknown.” Appellant stopped
work on November 3, 2004.1
In a November 4, 2004 report, Owen Dyer, an attending nurse practitioner, stated that
appellant reported swelling of the second toe of his left foot since the prior day. Appellant
denied having pain or engaging in “new activities.” Mr. Dyer indicated that appellant’s toe
exhibited moderate swelling, minimal erythema and minimal tenderness to palpation. X-rays
showed a fracture of the second toe of his left foot. In another November 4, 2004 report,
Deborah Perkins, an attending nurse practitioner, stated that appellant reported that his feet hurt
since he started wearing steel-toe boots. She indicated that appellant appeared to have ill-fitting
shoes as several areas of his toes showed friction sheering.
On November 10, 2004 Dr. Charles D. Foster, III, an attending podiatrist, stated that
appellant had been referred to him for a fracture of the second middle phalanx of his left toe
which was reported as occurring one-week prior. He diagnosed nondisplaced fracture of the
second middle phalanx of the left toe with no sign of infection.2 In a December 17, 2004 report,
Dr. Foster diagnosed nondisplaced fracture of the second middle phalanx of the left toe and
indicated that appellant’s swelling and tenderness had decreased.
On January 3, 2005 the Office requested that appellant submit additional factual and
medical evidence in support of his claim. Appellant submitted a November 19, 2004 in which
Dr. Jacques Daniel, an attending podiatrist, diagnosed nondisplaced fracture of the second
middle phalanx of the left toe which was reported as occurring two weeks prior.3
In a February 3, 2005 decision, the Office denied appellant’s claim that he sustained a toe
injury in the performance of duty on the grounds that he did not establish that any work-related
event occurred which caused injury to his toe.
Appellant requested a hearing before an Office hearing representative. At the
February 14, 2006 hearing, he testified that on November 3, 2004 he stumbled when he got out
of a vehicle at work. Appellant indicated that he laughed about the incident with a coworker
“because it was a tree there” when he stumbled. He noted that he did not feel any pain
immediately after he stumbled but stated that he noticed swelling in the second toe of his left
foot that same evening.
In an April 7, 2006 decision, the Office hearing representative denied appellant’s claim
that he sustained a toe injury in the performance of duty. She accepted that an employment
incident occurred on November 3, 2004 when he stumbled while at work. The Office hearing

1

Appellant resigned from the employing establishment in early 2006.

2

In an undated note, Dr. Foster stated that he had seen appellant for a left foot problem since November 4, 2004
and recommended that he stay off work from December 17, 2004 to January 14, 2005 in order “to avoid additional
complications.”
3

On January 20, 2005 the Office received a partially illegible report in which Dr. Foster recommended work
restrictions.

2

representative found, however, that appellant did not submit sufficient medical evidence to
establish that he sustained an injury due to the accepted employment injury.
In April 2004 appellant requested reconsideration of his claim and claimed that he
fractured his toe on November 3, 2004 when he “stumbled on some limbs and other debris.” He
submitted the findings of November 4, 2004 x-ray testing and a November 19, 2004 report in
which Dr. Foster diagnosed nondisplaced fracture of the second middle phalanx of the left toe.
Appellant also resubmitted several reports of Dr. Foster.
In a June 29, 2007 decision, the Office denied appellant’s claim that he sustained a toe
injury in the performance of duty on November 3, 2004. The Office indicated that he did not
establish the occurrence of an employment incident by noting that his “statements concerning the
facts of the injury have been inconsistent.”
LEGAL PRECEDENT
An employee who claims benefits under the Federal Employees’ Compensation Act4 for
an employment-related traumatic injury must first submit sufficient evidence to establish that he
actually experienced the employment incident at the time, place and in the manner alleged.5
Second, the employee must submit evidence, in the form of medical evidence, to establish that
the employment incident caused a personal injury.6 An injury does not have to be confirmed by
eyewitnesses in order to establish the fact that an employee sustained an injury in the
performance of duty, but the employee’s statements must be consistent with the surrounding
facts and circumstances and his subsequent course of action.7 An employee has not met his
burden of proof of establishing the occurrence of an injury when there are such inconsistencies in
the evidence as to cast serious doubt upon the validity of the claim.8 However, an employee’s
statement alleging that an injury occurred at a given time and in a given manner is of great
probative value and will stand unless refuted by strong or persuasive evidence.9

4

5 U.S.C. §§ 8101-8193.

5

Julie B. Hawkins, 38 ECAB 393, 396 (1987); see Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of
Injury, Chapter 2.803.2a (June 1995).
6

John J. Carlone, 41 ECAB 354, 356-57 (1989); see Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact
of Injury, Chapter 2.803.2a (June 1995).
7

Charles B. Ward, 38 ECAB 667, 670-71 (1987); Joseph Albert Fournier, Jr., 35 ECAB 1175, 1179 (1984).

8

Tia L. Love, 40 ECAB 586, 590 (1989); Merton J. Sills, 39 ECAB 572, 575 (1988). Such circumstances as late
notification of injury, lack of confirmation of injury, continuing to work without apparent difficulty following the
alleged injury, and failure to obtain medical treatment may, if otherwise unexplained, cast sufficient doubt on an
employee’s statements in determining whether a prima facie case has been established. Samuel J. Chiarella, 38
ECAB 363, 366 (1987); Henry W.B. Stanford, 36 ECAB 160, 165 (1984).
9

Robert A. Gregory, 40 ECAB 478, 483 (1989); Thelma S. Buffington, 34 ECAB 104, 109 (1982).

3

ANALYSIS
Appellant alleged that while working on November 3, 2004 he sustained a fracture of the
second toe of his left foot. In a June 29, 2007 decision, the Office affirmed its prior decisions
denying his claim that he sustained a toe injury in the performance of duty on November 3, 2004.
The most recent Office decision noted that appellant did not establish the occurrence of an
employment incident on that date. The Board finds, however, that he established the occurrence
of an employment incident on November 3, 2004, that he stumbled without falling while getting
out of a vehicle.
The record reveals that appellant did not delay in seeking treatment for his claimed injury
in that he sought treatment on November 4, 2004, i.e., the day after the claimed injury.
Moreover, he stopped work on the date of the claimed injury. Appellant consistently asserted
that the injury occurred on November 3, 2004. While he delayed in identifying the precise cause
of his claimed injury, he consistently described the mechanism of injury.10 At the hearing before
an Office hearing representative, appellant testified that on November 3, 2004 he stumbled when
he got out of a vehicle at work. He explained that a tree caused him to stumble. Appellant later
indicated that on November 3, 2004 he “stumbled on some limbs and other debris.” For these
reasons, there are not such inconsistencies in the evidence as to cast serious doubt upon the
validity of appellant’s claim.11
Although appellant established the occurrence of an employment incident, i.e., stumbling
without falling on a single occasion on November 3, 2004, he did not submit sufficient medical
evidence to establish that he sustained an injury due to that incident. He submitted numerous
reports, dated in November and December 2004, in which his attending podiatrists described
their treatment of his foot condition and diagnosed nondisplaced fracture of the second middle
phalanx of the left toe. These reports, however, are of limited probative value on the relevant
issue of the present case in that his physicians did not provide any opinion on causal relationship.12
Neither Dr. Foster nor Dr. Daniel obtained a history of the incident accepted in this case or
addressed the cause of appellant’s fractured toe.13 The record does not contain any medical
evidence relating appellant’s claimed injury to the accepted employment incident, i.e., stumbling
on November 3, 2004.14
10

While appellant apparently did not report the mechanism of injury to his physicians or nurses he consistently
indicated that the injury occurred on November 3, 2004.
11

See supra notes 7 through 9 and accompanying text.

12

See Charles H. Tomaszewski, 39 ECAB 461, 467-68 (1988) (finding that medical evidence which does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).
13

The physicians stated that appellant reported injuring his toe on or about November 3, 2004 but neither
physician indicated that appellant reported the accepted employment incident for that date.
14

Appellant submitted reports in which attending nurses described his foot condition. In addition to the fact that
these reports did not provide a clear opinion on causal relationship, a nurse is not a “physician” as defined under the
Act and cannot render a medical opinion on the causal relationship between a given physical condition and implicated
employment factors. See 5 U.S.C. § 8101(2); Bertha L. Arnold, 38 ECAB 282, 285 (1986).

4

For these reasons, appellant has not shown that he sustained a toe injury in the performance
of duty on November 3, 2004.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained a toe injury in the performance of duty on November 3, 2004.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
June 29, 2007 decision is affirmed.
Issued: March 7, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

